In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Chester denying a tax exemption, the petitioner appeals from a judgment of the Supréme Court, Orange County (Leavitt, J.), dated September 29, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, for reasons stated by Acting Justice Leavitt at the Supreme Court (see, Matter of Battiato v Town of Chester, 233 AD2d 325 [decided herewith]). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.